

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.32


THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.


COGNIGEN NETWORKS, INC.
 
UNSECURED PROMISSORY NOTE
 
$100,000                                                                                                                                                                   December
27, 2007
 
FOR VALUE RECEIVED, Cognigen Networks, Inc., a Colorado corporation (the
“Company”) promises to pay to BayHill Capital LC, a Utah company (“BHC”), or its
registered assigns, in lawful money of the United States of America the
principal sum of One Hundred Thousand Dollars ($100,000), or such lesser amount
as shall equal the outstanding principal amount hereof, together with interest
from the date of this Unsecured Promissory Note (this “Note”) on the unpaid
principal balance at a rate equal to twelve percent (12%) per annum, at the end
of each of the Company’s fiscal quarters, computed on the basis of the actual
number of days elapsed and a year of 365 days.  All unpaid principal, together
with any then unpaid and accrued interest and other amounts payable hereunder,
shall be due and payable on the earlier of (i) March 31, 2008 (the “Maturity
Date”), or (ii) when, upon or after the occurrence of an Event of Default (as
defined below), such amounts are declared due and payable by BHC or made
automatically due and payable in accordance with the terms hereof.
 
The following is a statement of the rights of BHC and the conditions to which
this Note is subject, and to which BHC, by the acceptance of this Note, agrees:
 
1. Definitions.  As used in this Note, the following capitalized terms have the
following meanings:
 
(a)  “Company” includes the corporation initially executing this Note and any
Person which shall succeed to or assume the obligations of the Company under
this Note.
 
(b) “Event of Default” has the meaning given in Section 4 hereof.
 
(c) “BHC” shall mean the Person specified in the introductory paragraph of this
Note or any Person who shall at the time be the registered holder of this Note.
 
(d) “Obligations” shall mean and include all loans, advances, debts, liabilities
and obligations, howsoever arising, owed by the Company to BHC pursuant to the
terms of this Note, including, all interest, fees, charges, expenses, attorneys’
fees and costs and accountants’ fees and costs chargeable to and payable by the
Company hereunder and thereunder.

239315v1
 
 

--------------------------------------------------------------------------------

 

 


 
(e) “Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
 
(f) “Securities Act” shall mean the Securities Act of 1933, as amended.
 
(g) “Transaction Documents” shall mean this Note.
 
2. Interest.  Interest shall accrue at a rate of twelve percent (12%) per
annum.  Accrued interest on this Note shall be calculated and payable at the end
of each calendar quarter and when the principal amount hereunder becoms due and
payable.
 
3. Prepayment.  The Company may prepay the outstanding principal balance and
accrued interest under the Note any time.
 
4. Events of Default.  The occurrence of any of the following shall constitute
an “Event of Default” under this Note and the other Transaction Documents:
 
(a)  
Failure to Pay.  The Company shall fail to pay (i) when due any principal or
interest payment on the due date hereunder or (ii) any other payment required
under the terms of this Note on the date due and such payment shall not have
been made within ten days of the Company’s receipt of BHC’s written notice to
the Company of such failure to pay; or

 
(b)  
Breaches of Covenants.  The Company shall fail to observe or perform any other
covenant, obligation, condition or agreement contained in this Note and (i) such
failure shall continue for 15 days after the Company receives notice thereof
from BHC, or (ii) if such failure is not curable within such 15-day period, but
is reasonably capable of cure within 30 days, either (A) such failure shall
continue for 30 days or (B) the Company shall not have commenced a cure in a
manner reasonably satisfactory to BHC within the initial 15-day period; or

 
(c)  
Voluntary Bankruptcy or Insolvency Proceedings.  The Company shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its creditors, (iv) be dissolved or
liquidated, (v) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or (vi) take any action for the purpose of effecting any
of the foregoing;


239315v3                                                                    
 
2

--------------------------------------------------------------------------------

 

 


 
(d)  
Involuntary Bankruptcy or Insolvency Proceedings.  Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 60
days of commencement; or

 
5. Rights of BHC upon Default.  Upon the occurrence or existence of any Event of
Default (other than an Event of Default described in Sections 4(d)) and at any
time thereafter during the continuance of such Event of Default, BHC may, by
written notice to the Company, declare all outstanding Obligations payable by
the Company hereunder to be immediately due and payable without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein to the contrary
notwithstanding.  Upon the occurrence or existence of any Event of Default
described in Sections 4(d), immediately and without notice, all outstanding
Obligations payable by the Company hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived.
 
6. Successors and Assigns.  The rights and obligations of the Company and BHC
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.
 
7. Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of (i) the Company and the BHC.
 
8. Transfer of this Note or Securities Issuable on Conversion Hereof.  With
respect to any offer, sale or other disposition of this Note, BHC will give
written notice to the Company prior thereto, describing briefly the manner
thereof, together with a written opinion of BHC’s counsel, or other evidence if
reasonably satisfactory to the Company. Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify BHC that BHC may sell or
otherwise dispose of this Note in accordance with the terms of the notice
delivered to the Company.  If a determination has been made pursuant to this
Section 8 that the opinion of counsel for BHC, or other evidence, is not
reasonably satisfactory to the Company, the Company shall so notify BHC promptly
after such determination has been made
 
9. Notices.  All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Purchase Agreement, or at such other address or facsimile
number as the Company shall have furnished to BHC in writing.  All such notices
and communications will be deemed effectively given the earlier of (i) when
received, (ii) when delivered personally, (iii) one business day after being
delivered by facsimile (with receipt of appropriate confirmation), (iv) one
business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.

239315v3                                                                    
 
3

--------------------------------------------------------------------------------

 

 


 
10. Payment.  Payment of the principal amount hereunder shall be made in lawful
tender of the United States.  Payment of accrued interest shall be made in
lawful tender of the United States or in Common Stock, at the discretion of the
Company.  If the Company pays the accrued interest in Common Stock, the number
of shares of Common Stock will be calculated based on a price of $0.03 per share
of Common Stock, and the Company will deliver, or cause to be delivered,
certificates representing the shares of Common Stock within thirty (30) days of
the principal amount hereunder becoming due and payable.
 
11. No Rights as Stockholders.  This Note does not entitle the BHC to any voting
rights or other rights as a stockholder of the Company.
 
12. Default Rate; Usury.  During any period in which an Event of Default has
occurred and is continuing, the Company shall pay interest on the unpaid
principal balance hereof at a rate per annum equal twenty percent (20%).  In the
event any interest is paid on this Note which is deemed to be in excess of the
then legal maximum rate, then that portion of the interest payment representing
an amount in excess of the then legal maximum rate shall be deemed a payment of
principal and applied against the principal of this Note.
 
13. Subordinate Note.  This Note is expressly subordinate to any current or
future indebtedness of the Company (the “Senior Indebtedness”), including but
not limited to: (i) all indebtedness of the Company to banks, commercial
financial lenders, insurance companies or other financial institutions or
lessors regularly engaged in the business of lending money (including, but not
limited to, indebtedness of the Company to SVB Silicon Valley Bank, Vencore
Capital and (ii) any such indebtedness or any debentures, notes or other
evidence of indebtedness issued in exchange for or to refinance such Senior
Indebtedness, or any indebtedness arising from the satisfaction of such Senior
Indebtedness by a guarantor.
 
14. Waivers.  The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.
 
15. Governing Law.  This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of Utah, without regard to the conflicts of law provisions of the
State of Utah or of any other state.
 
The Company has caused this Unsecured Promissory Note to be issued as of the
date first written above.
 
COGNIGEN NETWORKS, INC.,
a Colorado corporation
 
By: ___________________________                                                     
 
Name: _________________________                                                     
 
Title: __________________________

239315v3                                                                    
 
4

--------------------------------------------------------------------------------

 
